RESPONSE TO AMENDMENT

Claims 1-21 are pending in the application.  Claims 1-9 and 16-20 are withdrawn due to Applicant’s election.  

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claim 21 over Seth (U.S. Pat. Pub. 2012/0219794) in view of Hamada (U.S. 5,356,719), made of record in the office action mailed March 7, 2022, Page 2, Paragraph 4 has been withdrawn due to Applicant’s argument in the response filed April 20, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 10-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S. Pat. Pub. 2012/0219794) in view of Hamada (U.S. 5,356,719).
Regarding claims 10 and 11, Seth teaches an adhesive article (Paragraph [0008]) comprising a release liner comprising a substrate (Paragraph [0007]); a cured release material bonded to at least a portion of at least one surface of the substrate (Paragraph [0007]); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release material (Paragraph [0008]), wherein the cured release material comprises a reaction product of a blend comprising: (a) at least 80 to no greater than 95 weight percent based on the total weight of (a) and (b) of the functional, non-fluorinated, silicone polymer (non-fluorinated organopolysiloxane polymer, Abstract; at least 75 wt.% to no greater than 90 wt.%, Paragraph [0029]); (b) at least 5 to no greater than 20 weight percent based on the total weight of (a) and (b) of the functional fluorosilicone polymer (ethylenically unsaturated fluoroorganopolysiloxane polymer, Abstract; component (a) is present in an amount of 75-90 wt.%, so component (b) is present in an amount of 10 wt.% to 25 wt.%, Paragraph [0029]), and wherein the functional fluorosilicone polymer comprises at least two ethylenically-unsaturated groups (Paragraph [0003]).
Seth fails to teach the blend further comprises (c) at least 1 to no greater than 15 parts by weight of the nonfunctional fluorosilicone polymer based on 100 parts by weight of (a) and (b).
Hamada teaches an adhesive article (Abstract; Col. 5, lines 58-67) comprising: a substrate (Abstract); a cured release material bonded to at least a portion of at least one surface of the substrate (Abstract), wherein the cured release material comprises a reaction product of a blend of (a) a functional, non-fluorinated, silicone polymer comprising at least two ethylenically unsaturated organic groups (component (B), Abstract); (b) a functional fluorosilicone polymer (component (A), Abstract); and (c) a nonfunctional fluorosilicone polymer (component (C), Abstract); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release material (Abstract; Col. 5, lines 58-67).  Hamada further teaches component (c), a nonfunctional fluorosilicone polymer (Abstract), is present in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (Col. 4, lines 41-44), a functional fluorosilicone polymer (Abstract).  Hamada teaches if component (c) is present less than 0.01 weight parts per 100 weight parts component (A), the cured film yielded by the corresponding composition has a very reduced release performance and in particular exhibits a diminished release performance stability with respect to silicone-type pressure-sensitive adhesive and if component (c) is present in excess of 20 weights parts per 100 weight parts component (A), the cured film afforded by the corresponding composition suffers from a major decline in strength (Col. 4, lines 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the release blend material of Seth further comprise a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) as taught by Hamada in order to impart the cured release material with an excellent release performance.  One of ordinary skill in the art would have been motivated to have include a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) in the release blend in order to impart the cured release material with an excellent release performance stability with respect to silicone adhesives.
Regarding claim 12, Seth teaches wherein the silicone adhesive comprises a silicone block copolymer (Paragraphs [0077]-[0078]).
Regarding claim 13, Seth teaches wherein the silicone adhesive is a silicone polyurea adhesive (Paragraph [0077]).
Regarding claim 14, Seth teaches wherein the silicone adhesive is a polydiorganosiloxane-polyoxamide adhesive (Paragraph [0078]).
Regarding claim 15, Seth teaches wherein the silicone adhesive comprises a tackifier (Paragraph [0071]).
Regarding claim 21, Seth teaches wherein a ratio of the vinyl equivalent weight of the functional fluorosilicone polymer (17,112, DOW 7785, Table 1C, FOPS-7785, Paragraph [0092]) over the vinyl equivalent weight of the functional non-fluorinated silicone polymer (3000, DMS-V21, Table 1A; NFOPS-2, Table 1E) is at least 1 (17112/3000 = 5.704; EX-A1, Table 2A uses NFOPS-2 and FOPS-7785 together).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 20, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that commercially available fluorosilicones have been demonstrated to be more expensive than the comparable silicones by a minimum amount of 4.575 times more expensive and the invention of Seth requires the use of non-fluorinated organosilicones to replace a portion of the fluorinated organosilicones and that the experimental results shown in Table 2A of Seth indicate that higher ratios of the non-fluorinated organosilicones to fluorinated organosilicones provided desirably lower release forces from an adhesive.  Applicant further argues that for at least these reasons, from benefit of the disclosure of Seth, one of ordinary skill in the art would have had no motivation to incorporate an expensive nonfunctional fluorosilicone polymer into the composition of Seth.
However, Seth states the fluorosilicone release coating are typically more expensive than silicone release materials; this is a preference in Seth, i.e. to use less expensive materials, and therefore, not a teaching away from incorporating a potentially expensive material.  Additionally, while the experimental results shown in Table 2A of Seth indicate that higher ratios of the non-fluorinated organosilicones to fluorinated organosilicones provided desirably lower release forces from an adhesive, the disclosure of Seth states that the non-fluorinated organosilicones can be present in an amount of 5 to 95 wt.% (Paragraph [0029]), i.e. Seth does not limit the amount of non-fluorinated organosilicones to the maximum possible.  Furthermore, as discussed above, based on the teachings of Hamada, it would have been obvious to one of ordinary skill have the release blend material of Seth further comprise a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) as taught by Hamada in order to impart the cured release material with an excellent release performance and an excellent release performance stability with respect to silicone adhesives.  Therefore, there is a desirability to include a nonfunctional fluorosilicone polymer in the release blend of Seth and there is nothing in Seth that would teach away from this incorporation.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the nonfunctional fluorosilicone polymer being present in Seth would result in the composition not fully curing because the nonfunctional fluorosilicone does not react with the other components.  Applicant further argues that he nonfunctional fluorosilicone polymer lacks the functional groups needed to react with other components and thus the release coating containing a nonfunctional fluorosilicone polymer cannot be completely cured.
However, since the nonfunctional fluorosilicone does not contain functional groups needed to react with the other components of the composition, then it is acting like any other non-reactive additive in a composition and the composition as a whole can still be fully cured by fully reacting/cross-linking the reacting components.  As such, Applicant’s arguments are deemed unpersuasive.  It should be noted that if a release coating containing a nonfunctional fluorosilicone polymer cannot be completely cured as Applicant argues, then this is contrary to Applicant’s claims of a “cured release material”; Applicant does not claim “partially cured” or “mostly cured” but rather “cured”, i.e. fully cured.  
Applicant argues from the disclosure of Hamada there would not have been any expectation that including the nonfunctional fluorosilicone polymer of Hamada in a composition of Seth would impart a cured release material with an excellent release performance stability with respect to silicone adhesive because Hamada included two comparative examples (Comparative Examples 3 and 4) that each contained a non-fluorinated organosilicone having ethylenically unsaturated groups (similar to Seth) and the cure release material further containing the nonfunctional fluorosilicone polymer of Hamada (Comp. Ex. 4) exhibited no improvement in release performance as compared to the cured release material lacking the nonfunctional fluorosilicone polymer of Hamada (Comp. Ex. 3).  Applicant argues that one of ordinary skill in the art would have then been discouraged from including a component that would not be expected to impart an improved effect.
However, neither Comparative Example 3 nor Comparative Example 4 contains the functional fluorosilicone polymer, which is required in Seth.  While the examples of Hamada do not show all three components as claimed together, it does not mean that one of ordinary skill in the art would have been discouraged from including the nonfunctional fluorosilicone polymer of Hamada in the composition of Seth, especially since none of the examples in Hamada include all of the components of Seth. As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 16, 2022

/Alicia Chevalier/
Supervisory Patent Examiner, Art Unit 1788